                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION


 IN RE:                                           Chapter 7

 CHLOE COLLINS-RUSSELL,                           Bk. No. 17-83060-CRJ7

          Debtor.


 CHLOE COLLINS-RUSSELL,                           Adv. Case No. 20-80168-CRJ

          Plaintiff,

 v.

 THE HEALTHCARE AUTHORITY OF THE
 CITY OF HUNTSVILLE d/b/a
 HUNTSVILLE HOSPITAL HEART
 CENTER,

            Defendant.


 DEFENDANT THE HEALTHCARE AUTHORITY OF THE CITY OF HUNTSVILLE
 d/b/a HUNTSVILLE HOSPITAL HEART CENTER’S ANSWER AND AFFIRMATIVE
           DEFENSES TO PLAINTIFF’S ADVERSARIAL COMPLAINT

       Defendant, The Healthcare Authority of the City of Huntsville d/b/a Huntsville Hospital

Heart Center answers Plaintiff's Adversary Complaint (“Complaint”) as follows:

                                         COMPLAINT

No response is required to Plaintiff’s opening paragraph.

                           Parties, Jurisdiction, and Nature of Action

       1.           Admitted.

       2.           Admitted.




Case 20-80168-CRJ         Doc 4    Filed 01/19/21 Entered 01/19/21 15:47:30       Desc Main
                                   Document      Page 1 of 5
        3.          Defendant admits the allegations in first four sentences of paragraph 3 of the

Complaint. Defendant denies the remaining allegations in paragraph 3.

        4.      The allegations of this paragraph contain conclusions of law to which no response

is required. To the extent an answer is required, denied.

        5.      Defendant admits the allegations in the first paragraph. In response, to the second

paragraph, Defendant admits that certain damages are allowable under 11 U.S.C. § 362 for

violations of the automatic stay. Except as expressly admitted, the allegations in paragraph 5 of

the Complaint are denied.

                            Claim — Violation of the Automatic Stay

        6.      Defendant incorporates each and every response to the preceding paragraphs as if

set forth herein.

        7.      Admitted.

        8.      Admitted.

        9.      Admitted.

        10.     Defendant admits the allegations in paragraph 10 of the complaint but denies that

its actions violate 11 U.S.C. § 362. More specifically, Defendant shows that the maintenance of

the judicial lien does not constitute “the commencement or continuation of a judicial proceeding”

or an act “to create, perfect, or enforce” a lien.

        11.     Admitted.

        12.     Defendant admits sentences 1-6 and 10 of the first paragraph of paragraph 12.

While not specifically denying the remaining allegations in the first paragraph of paragraph 12,

Defendant is without sufficient knowledge/information to admit or deny those allegations.

Defendant admits the allegations in the second paragraph of paragraph 12.



                                                     2

Case 20-80168-CRJ           Doc 4    Filed 01/19/21 Entered 01/19/21 15:47:30          Desc Main
                                     Document      Page 2 of 5
       13.     Admitted.

       14.     Defendant is without sufficient knowledge or information to admit or deny the

allegations in paragraph 14 of the Complaint. Accordingly, such allegations are denied.

       15.     Denied.

       16.     Defendant admits that certain damages are allowable under 11 U.S.C. § 362 for

violations of the automatic stay. Defendant denies systematically abusing the automatic stay.

Defendant denies that it has violated the automatic stay “with impunity and with complete

disregard for the Federal Law and the orders of this honorable Court” as alleged in paragraph 16

of the Complaint. Defendant further denies that it has intentionally misled the Court through the

affidavit of Chris Rush as alleged in Plaintiff’s Complaint. The remaining allegations of paragraph

16 are conclusions of law to which no response is required. To the extent an answer is required to

those remaining allegations, denied.

       17.     Defendant is without sufficient knowledge or information to admit or deny the

allegations of paragraph 17 of the Complaint. Accordingly, all such allegations are denied.

       WHEREFORE, Defendant requests that this Court award judgment in favor of Huntsville

Hospital d/b/a Huntsville Hospital Heart Center, and against Plaintiff, together with costs,

attorneys' fees and such other relief as this Honorable Court deems appropriate.

                                   AFFIRMATIVE DEFENSES

       Upon information and belief and subject to further investigation and discovery, Defendant

alleges the following defenses without assuming the burden of proof where such burden is

otherwise on Plaintiff:

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiff has failed to state a claim upon which relief can be granted.



                                                 3

Case 20-80168-CRJ          Doc 4   Filed 01/19/21 Entered 01/19/21 15:47:30            Desc Main
                                   Document      Page 3 of 5
                              SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claims of physical injury are barred by the principles of Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993) and its prodigy. Defendant demands strict medical

proof of Plaintiff’s claims of medical injury.

                               THIRD AFFIRMATIVE DEFENSE

       Defendant reserves the right to assert additional defenses upon further particularization of

Plaintiff's claims and upon discovery of further information concerning Plaintiff's alleged claim

and upon the development of other pertinent information.



       Respectfully submitted, this the 19th day of January, 2021.




                                                     S/Andrew M. Townsley
                                                     Daniel F. Beasley
                                                     Andrew M. Townsley
                                                     LANIER FORD SHAVER & PAYNE, P.C.
                                                     2101 W. Clinton Avenue, Suite 102
                                                     Huntsville, AL 35805
                                                     Telephone: (256) 535-1100


                                                     S/Tracy A. Marion
                                                     Tracy A. Marion
                                                     CHARLES RAY, P.C.
                                                     200 West Side Square, Suite 50
                                                     Huntsville, AL 35801
                                                     Telephone: (256) 945-0944

                                                     Attorneys for Defendant The Health Care
                                                     Authority of the City of Huntsville d/b/a
                                                     Huntsville Hospital Heart Center




                                                 4

Case 20-80168-CRJ         Doc 4    Filed 01/19/21 Entered 01/19/21 15:47:30           Desc Main
                                   Document      Page 4 of 5
                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been filed this 19th day of January 2021, via
CM/ECF, which will electronically notify all counsel of record. I do certify that a copy of the
foregoing was emailed to Plaintiff’s counsel at the following:


       John C. Larsen, Esq.
       Larsen Law P.C.
       1733 Winchester Road
       Huntsville, AL 35811
       john@jlarsenlaw.com

                                                   S/Andrew M. Townsley
                                                   OF COUNSEL




                                              5

Case 20-80168-CRJ       Doc 4    Filed 01/19/21 Entered 01/19/21 15:47:30          Desc Main
                                 Document      Page 5 of 5
